Name: Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R0293Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93 Official Journal L 030 , 05/02/1998 P. 0016 - 0024COMMISSION REGULATION (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 6(2) thereof,Whereas Regulation (EEC) No 3813/92 introduces new agri-monetary arrangements as from 1 January 1993; whereas, within the framework of that Regulation, Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1482/96 (4), determines the operative events for the agricultural conversion rates to apply after the transitional measures provided for in Article 1 of Commission Regulation (EEC) No 3820/92 (5), without prejudice to further details to be specified or to derogations to be provided for, where appropriate, by regulations covering the product groups concerned on the basis of the criteria set out in Article 6 of Regulation (EEC) No 3813/92; whereas the operative events for the agricultural conversion rates to apply after the transitional measures provided for in Article 1 of Regulation (EEC) No 3820/92 to products in the fruit and vegetables sector, processed fruit and vegetable products and to certain aid for live plants and floricultural products should accordingly be determined and grouped within a single regulation;Whereas new common organisations of markets were introduced by Council Regulation (EC) No 2200/96 (6), as last amended by Commission Regulation (EC) No 2520/97 (7), for fruit and vegetables and by Council Regulation (EC) No 2201/96 (8), as amended by Regulation (EC) No 2199/97 (9), for processed fruit and vegetable products;whereas the operative events determined by Commission Regulation (EEC) No 1445/93 (10), as last amended by Regulation (EC) No 3434/93 (11), should be adapted to this new situation, and the aforesaid Regulation (EEC) No 1445/93 should be repealed;Whereas Annexes I and II to Commission Regulation (EC) No 412/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards the recognition of producer organisations (12), as last amended by Regulation (EC) No 1493/97 (13), determine, pursuant to Article 11(2)(a) of Regulation (EC) No 2200/96, the minimum volumes of marketable production required of recognised producer organisations; whereas these are annual volumes; whereas, pursuant to Article 6(2) of Regulation (EEC) No 3813/92, the operative event for the agricultural conversion rate for these volumes should be 1 January of the relevant year;Whereas Article 15(3) of Regulation (EC) No 2200/96 lays down the conditions in which Member States may set a maximum level for the supplement to the Community withdrawal compensation paid by the operational funds; whereas the operative event applicable to the corresponding withdrawal compensation should be applied to the rate of conversion of this maximum level;Whereas in order to determine the Community financial assistance provided for in Article 15(1) of Regulation (EC) No 2200/96, it is necessary to express in ecus the value of marketed production of producer organisations, the estimated amount of operational funds, the actual financial contributions from member producers to operational funds and the expenditure on operational programmes as defined in Articles 7 and 9 of Commission Regulation (EC) No 411/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance (14) as last amended by Regulation (EC) No 1501/97 (15); whereas these are annual amounts; whereas, pursuant to Article 6(2) of Regulation (EEC) No 3813/92, the operative event for the agricultural conversion rate for these volumes should be defined as 1 January of the relevant year;Whereas the fourth indent of Article 10(1) of Regulation (EEC) No 1068/93 provides that in the case of withdrawals of products in the fruit and vegetables sector the operative event for the agricultural conversion rate is to occur on the first day of the month in which the withdrawal takes place; whereas that rule should apply not only to withdrawals pursuant to Article 23(1) of Regulation (EC) No 2200/96, but also, because related or similar operations are involved, to the maximum sorting and packing costs defrayed in accordance with Article 30(6) of Regulation (EC) No 2200/96, for apples and citrus fruits distributed free in the conditions of Article 16 of Commission Regulation (EC) No 659/97 of 16 April 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector (16), as amended by Regulation (EC) No 1946/97 (17), and to the flat-rate aid provided for the 1997/98 marketing year under Article 15a of the said Regulation (EC) No 659/97, to cover packing of certain products withdrawn from the market for free distribution; whereas Article 10(2) of Regulation (EEC) No 1068/93 may be applied to aid towards the cost of transport of fruit and vegetables distributed free provided for, pursuant to Article 30(6) of Regulation (EC) No 2200/96, in Article 15 of Regulation (EC) No 659/97;Whereas Article 2(3) of Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (18), as last amended by Regulation (EC) No 2375/96 (19), provides that prices recorded in accordance with Article 2(2) shall, where they are established at the wholesaler/retailer stage, be reduced by an amount equal to ECU 0,7245 per 100 kilograms; whereas the provisions of Article 12(2) of Regulation (EEC) No 1068/93 should be applied in this case by analogy;Whereas the provisions of Article 7 and Article 12(2) of Regulation (EEC) No 1068/93 apply to the calculation of the standard import value referred to in Article 4(1) of Regulation (EC) No 3223/94;Whereas for the purpose of applying Article 5(1)(a) of Regulation (EC) No 3223/94 ('invoice method`), the entry price of the lot concerned must be expressed in ecus; whereas conversion must be effected in accordance with Article 4 of Regulation (EEC) No 1068/93 and Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (20), as last amended by Regulation (EC) No 82/97 (21); whereas by analogy with Article 9 of Regulation (EEC) No 1068/93, the rates applicable must be those in force on the date of acceptance of the customs declaration;Whereas the export refund provided for in Article 35 of Regulation (EC) No 2200/96 is included in the arrangements for trade with third countries introduced by Title V of that Regulation; whereas it is therefore covered by Article 9 of Regulation (EEC) No 1068/93;Whereas Article 55 of Regulation (EC) No 2200/96 provides for aid to the hazelnut sector; whereas the detailed rules for the application of that aid, laid down by Commission Regulation (EC) No 1474/97 (22), provide that it shall be granted to producer organisations, for the products taken over by them; whereas, in view of the large number of producers, pursuant to Article 6(2) of Regulation (EEC) No 3813/92 and notwithstanding Article 10(2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate should be the first day of the month of take over of the products by the producer organisations concerned;Whereas Article 2(1) of Regulation (EC) No 2201/96 provides for a system of production aid for certain processed fruit and vegetable products; whereas that system provides for the granting of aid to the processor subject to payment of a minimum price to the producer; whereas, under those conditions and owing to the very large number of operators, processors and producers involved, pursuant to Article 6(2) of Regulation (EEC) No 3813/92 and notwithstanding Article 10(2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate should be the first day of the month of take over of the products by the processor;Whereas Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (23), as last amended by Regulation (EEC) No 1699/85 (24), introduces an aid scheme for processors subject to payment of a minimum price to pineapple producers; whereas, since there are two harvests in each marketing year, the operative event applicable to each harvest should be fixed at the beginning of the harvest in question;Whereas Article 7 of Regulation (EC) No 2201/96 provides for aid for the cultivation of certain varieties of grapes intended for the production of dried grapes; whereas the amount of the aid is fixed per hectare; whereas Article 11(1) of Regulation (EEC) No 1068/93 should apply to that aid;Whereas Article 10(1) of Regulation (EEC) No 1068/93 should apply to storage of sultanas, currants and dried figs as referred to in Article 9 of Regulation (EC) No 2201/96 and in particular to the minimum price referred to in Article 9(2) and to the storage aid referred to in Article 9(4);Whereas the amount in ecus in Article 7(2) of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (25), as last amended by Regulation (EC) No 1922/95 (26), represents the residual value of the stocks of dried figs and dried grapes at the date of the stocktaking referred to in Article 7(1) of Regulation (EEC) No 627/85; whereas the operative event for the agricultural conversion rate applicable to that amount must be that date;Whereas Article 10(1) of Regulation (EEC) No 1068/93 may be applied to sales of unprocessed dried grapes and figs held by storage agencies, at prices fixed in advance in ecus in accordance with Article 9(7) of Regulation (EC) No 2201/96;Whereas the arrangements for sales organised by invitation to tender, pursuant to Article 9(7) of Regulation (EC) No 2201/96, of unprocessed dried grapes and figs held by storage agencies were laid down by Commission Regulation (EEC) No 626/85 (27), as last amended by Regulation (EC) No 1437/97 (28); whereas Article 13(2)(c) of the said Regulation (EEC) No 626/85 provides that the price offered shall be expressed in the currency of the Member State whose storage agency has issued the invitation to tender; whereas Article 15 of that Regulation provides that minimum selling prices may be fixed in the light of the tenders received; whereas the same agricultural conversion rate should be applied to prices offered and to minimum selling prices; whereas the same agricultural conversion rate should be applied to prices offered and to minimum selling prices; whereas notwithstanding Article 10(1) of Regulation (EEC) No 1068/93, the operative event for that rate should be the closing date for the submission of tenders laid down pursuant to Article 12 of Regulation (EEC) No 626/85;Whereas the second indent of Article 12(4) of Regulation (EEC) No 1068/93 should apply to the securities referred to in the second indent of Article 9(3) and the second indent of Article 9(7) of Regulation (EC) No 2201/96;Whereas Article 10(3) of Regulation (EC) No 2201/96 provides for the granting of temporary flat-rate aid expressed in ecus per hectare, for the production of asparagus for processing; whereas the detailed rules for the application of this aid, laid down by Commission Regulation (EC) No 956/97 (29), provide that it shall be granted in 1997, 1998 and 1999; whereas Article 11(1) of Regulation (EEC) No 1068/93 applies to this aid; whereas in accordance with the second paragraph of Article 4 of Regulation (EC) No 659/97, the marketing year for asparagus runs from 1 January to 31 December;Whereas the minimum import price for dried grapes and certain processed cherries and the countervailing charge provided for in Article 13 of Regulation (EC) No 2201/96 the export refund provided for in Article 16 of that Regulation, and the export levy on certain products containing added sugar provided for in Article 20 of that Regulation are part of the arrangements for trade with third countries introduced by Title II of that Regulation; whereas they are therefore covered by Article 9 of Regulation (EEC) No 1068/93;Whereas Council Regulation (EC) No 2202/96 (30) introduces a Community aid scheme for producers of certain citrus fruits; whereas that scheme provides aid to producer organisations for lemons, grapefruit, oranges, mandarins, clementines and satsumas supplied to processors under contracts; whereas, under those conditions and owing to the very large number of operators, processors and producers involved, pursuant to Article 6(2) of Regulation (EEC) No 3813/92 and notwithstanding Article 10(2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate should be the first day of the month of take over of the products by the processor; whereas that date is the day of delivery at the processing plant as attested to in accordance with the provisions of Article 10(2) of Commission Regulation (EC) No 1169/97 (31) laying down detailed rules for the application of Council Regulation (EC) No 2202/96;Whereas Title IIa of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organisation of the market in fruit and vegetables (32), as last amended by Commission Regulation (EC) No 1363/95 (33), provided for specific measures for nuts and locust beans; whereas Regulation (EEC) No 1035/72 was repealed by Regulation (EC) No 2200/96; whereas, however, Article 53 of Regulation (EC) No 2200/96 provides that any rights acquired by producer organisations in application of Title IIa of Regulation (EEC) No 1035/72 shall be maintained until exhausted; whereas, pursuant to Article 19 of Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans provided for in Title IIa of Council Regulation (EEC) No 1035/72 (34), as last amended by Regulation (EEC) No 1363/95, the aid to improve the quality and marketing of nuts and locust beans provided for in Article 14d(2) of Regulation (EEC) No 1035/72 is to be paid at the end of each annual reference period; whereas, pursuant to Article 11(2) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate applicable to the maximum aid in question, fixed in Article 2 of Council Regulation (EEC) No 790/89 (35), as last amended by Commission Regulation (EEC) No 1825/97 (36), should accordingly be 1 January of each annual reference period;Whereas Article 2(2) of Council Regulation (EEC) No 1991/92 of 13 July 1992 establishing a special scheme for raspberries intended for processing (37), as last amended by Regulation (EC) No 1363/95, provides for a one-off flat-rate grant to producer organisations; whereas, pursuant to paragraph 3 of that Article, the grant is to be calculated on the basis of the production of the producer organisation during the first marketing year following special recognition; whereas the operative event for the agricultural conversion rate applicable to the grant should therefore be the first day of that marketing year;Whereas Article 6(3) of Regulation (EEC) No 1991/92 provides for the granting of aid to producer organisations for carrying out programmes to improve the competitiveness of the sector producing raspberries for processing and fixes the maximum amount thereof per hectare per year; whereas the operative event for the agricultural conversion rate applicable each year to that aid should therefore be the beginning of the marketing year in question;Whereas specific measures in respect of certain agricultural products for the benefit of the French overseas departments (FOD) were introduced by Council Regulation (EEC) No 3763/91 (38), as last amended by Regulation (EC) No 2598/95 (39); whereas detailed rules for the application of part of those measures were laid down by Commission Regulation (EC) No 489/97 (40);Whereas Article 13 of Regulation (EEC) No 3763/91 provides for aid for the fruit, vegetables, flowers and live plants listed in Chapters 6, 7 and 8 of the Combined Nomenclature with the exception of bananas other than plantains, for pepper and fruits of the genera Capiscum and Pimenta falling within CN code 0904 and the spices falling within CN code 0910, for exclusive supply to the FOD market; whereas the granting of this aid is subject to the conclusion of supply contracts between specific producers and operators; whereas this aid is granted on the basis of product quantities supplied under those contracts; whereas, in this case and because of the very large number of operators and producers involved, pursuant to Article 6(2) of Regulation (EEC) No 3813/92 and notwithstanding Article 10(2) of Regulation (EEC) No 1068/93 the operative event for the agricultural conversion rate should be the first day of the month of supply by the producer as attested to by the supporting documents referred to in Article 10(2) of Regulation (EC) No 489/97;Whereas Article 13(2) of Regulation (EEC) No 3763/91 provides for aid for the production of green vanilla intended for the production of dried (black) vanilla or vanilla extracts; whereas that aid is granted on the basis of product quantities; whereas by virtue of Article 6 of Regulation (EC) No 489/97, the aid is paid to the green vanilla producer via the processors approved by the competent authorities; whereas, by analogy, this aid should be treated in the way established above for the production aid provided for in Article 2(1) of Regulation (EC) No 2201/96;Whereas Article 13(3) of Regulation (EEC) No 3763/91 provides for production aid for essential oils of geranium and vetiver; whereas that aid is granted on the basis of product quantities; whereas by virtue of Article 7 of Regulation (EC) No 489/97, the aid is paid to producers through local collection and marketing bodies approved by the competent authorities; whereas, by analogy, this aid should be treated in the way established above for the production aid provided for in Article 2(1) of Regulation (EC) No 2201/96;Whereas Article 15(1) of Regulation (EEC) No 3763/91 introduces aid for the marketing of certain products harvested in the FOD; whereas that aid amounts to 10 % of the value of production marketed free at destination; whereas that destination may be located in the Community or in third countries; whereas the value of the products may be expressed in the national currency of a third country; whereas the economic objective of the operation concerned by that aid is achieved when the products are taken over by the purchaser; whereas the operative event for the agricultural conversion rate applicable to that aid should therefore be the first day of such take over; whereas it should be specified that where Article 4 of Regulation (EEC) No 1068/93 applies, account should be taken of the conversion rate applicable that day;Whereas specific measures for the Azores and Madeira relating to certain agricultural products were introduced by Council Regulation (EEC) No 1600/92 (41), as last amended by Regulation (EC) No 2348/96 (42); whereas detailed rules for the measures were laid down by Commission Regulation (EC) No 2311/92 (43), as amended by Regulation (EEC) No 1445/93, in respect of fruit, vegetables, plants and flowers and tea, by Commission Regulation (EEC) No 2999/92 (44), as last amended by Regulation (EC) No 2381/97 (45), in respect of processed fruit and vegetable products, by Commission Regulation (EEC) No 3518/92 (46), as amended by Regulation (EEC) No 1445/93, in respect of pineapple production and by Commission Regulation (EEC) No 1696/92 (47), as last amended by Regulation (EEC) No 2596/93 (48), in respect of the specific arrangements for supply;Whereas the operative event for the agricultural conversion rate for aid for the supply of processed fruit and vegetable products to Madeira fixed, pursuant to Article 3(2) of Regulation (EEC) No 1600/92, by Article 2 of Regulation (EEC) No 2999/92 is determined by Article 4(9) of Regulation (EEC) No 1696/92; whereas, however, the granting of aid is subject to the lodging of security; whereas the amount of that security is fixed in ecus in Article 5(1) of Regulation (EEC) No 2999/92; whereas in this case the operative event should be the day of submission of the certificate application;Whereas Article 11 of Regulation (EEC) No 1600/92 introduces aid for programmes of initiatives and fixes the maximum amount thereof in ecus; whereas that aid is paid annually; whereas the detailed rules for that aid laid down in Regulation (EEC) No 2311/92 provide in particular for aid applications to be submitted each year before a date determined by the competent departments of the Member States concerned; whereas the operative event for the agricultural conversion rate applicable to those aids should therefore occur each year on 1 January of the year of implementation of the programme of initiatives;Whereas aid for marketing certain tropical products harvested in the Azores and Madeira was introduced by Article 12(1) of Regulation (EEC) No 1600/92; whereas that aid should be treated in the same way as similar aid granted in the FOD;Whereas Article 12(1) of Regulation (EEC) No 1068/93 should apply for the purposes of determining the operative event for the agricultural conversion rate applicable to the Community contribution towards an economic analysis and forward study of the fruit and vegetable processing industry provided for in Article 13(1) of Regulation (EEC) No 1600/92;Whereas Article 30 of Regulation (EEC) No 1600/92 provides for aid for the production of pineapples and fixes the amount thereof in ecus; whereas the detailed rules for the application of that provision were laid down by Commission Regulation (EEC) No 3518/92, Article 1 of which provides that the aid in question is to be applied for in respect of two defined harvest periods; whereas the operative event for the agricultural conversion rate applicable to that aid should therefore be the beginning of the harvest period in question;Whereas Council Regulation (EEC) No 1601/92 (49), as last amended by Regulation (EC) No 2348/96, introduces specific measures for the Canary Islands with regard to certain agricultural products; whereas detailed rules for the application of those measures were laid down by Commission Regulation (EEC) No 2173/92 (50), as last amended by Regulation (EC) No 1363/95, in respect of fruit and vegetables, plants and flowers, by Commission Regulation (EC) No 3010/94 (51), as last amended by Regulation (EC) No 1249/97 (52), in respect of processed fruit and vegetable products, and by Commission Regulation (EC) No 2790/94 (53), as last amended by Regulation (EC) No 2883/94 (54), in respect of the specific arrangements for supply;Whereas Article 15 of Regulation (EEC) No 1601/92 introduces aid for programmes of initiatives and fixes the maximum amount thereof in ecus; whereas that aid is paid annually; whereas the detailed rules for that aid, laid down in Regulation (EEC) No 2173/92, provide in particular for aid applications to be submitted each year before a date determined by the competent departments of the Member States concerned; whereas the operative event for the agricultural conversion rate applicable to that aid should therefore occur each year on 1 January of the year of implementation of the programme of initiatives;Whereas aid for marketing certain tropical products harvested in the Canary Islands was introduced by Article 16(1) of Regulation (EEC) No 1601/92; whereas that aid should be treated in the same way as similar aid granted in the FOD;Whereas Article 12(1) of Regulation (EEC) No 1068/93 should apply for the purposes of determining the operative event for the agricultural conversion rate applicable to the Community contribution towards an economic analysis and forward study of the fruit and vegetable processing industry provided for in Article 17(1) of Regulation (EEC) No 1601/92;Whereas Article 1 of Council Regulation (EC) No 2200/97 (55) introduces a grubbing-up premium for apple trees, pear trees, peach trees and nectarine trees; whereas the detailed rules for that premium are laid down in Commission Regulation (EC) No 2467/97 (56); whereas Article 11(2) of Regulation (EEC) No 1068/93 should apply to it;Whereas the measures provided for in this Regulation are in accordance with the joint opinion of the Management Committees for Fruit and Vegetables, Products Processed from Fruit and Vegetables, and Live Plants,HAS ADOPTED THIS REGULATION:TITLE I FRESH FRUIT AND VEGETABLES Article 1 (Producer organisations) The agricultural conversion rate to be applied to the minimum volumes of marketable production fixed in Annexes I and II to Regulation (EC) No 412/97 of their conversion into ecus shall be that in force on 1 January of the relevant year.Article 2 (Operational funds) 1. For the purposes of applying the second subparagraph of Article 15(3) of Regulation (EC) No 2200/96, the conversion rate for the maximum level of withdrawal prices applying in the 1995/96 marketing year shall be the agricultural conversion rate applicable to the Community withdrawal compensation in question.2. The conversion rate applicable for calculation of the estimated amount of operational funds referred to in the second subparagraph of Article 7(1) of Regulation (EC) No 411/97 and for calculation of the estimate of the ceiling referred to in Article 7(5) of that Regulation shall be the agricultural conversion rate in force on 1 January of the year for which the fund and the ceiling are fixed.3. The conversion rate applicable for calculation of the ceiling on financial assistance referred to in the second subparagraph of Article 10 of Regulation (EC) No 411/97 shall be the agricultural conversion rate applicable on 1 January of the year when that ceiling applies.Article 3 (Intervention and withdrawal) 1. The operative event for the agricultural conversion rate for Community withdrawal compensation fixed in Annex V to Regulation (EC) No 2200/96 shall be the first day of the month in which the withdrawal takes place.2. The conversion rate applicable to the flat-rate amounts laid down in Article 15(2) of Regulation (EC) No 659/97 shall be the agricultural conversion rate applicable on the day on which the products concerned are taken over at the premises of the producer organisation which withdrew them, by the body undertaking one of the types of free distribution referred to in Article 30(1) of Regulation (EC) No 2200/96.3. The conversion rate applicable to the flat-rate amount fixed in Article 15a of Regulation (EC) No 659/97 shall be the agricultural conversion rate determined in accordance with paragraph 1 above.4. The conversion rate applicable to the maximum amount referred to in Article 16(1) of Regulation (EC) No 659/97 and set out in paragraph 2 of Annex V to that Regulation shall be the agricultural conversion rate determined in accordance with paragraph 1 above.Article 4 (Entry prices) 1. The operative event for the agricultural conversion rate applicable for the conversion into national currency of the flat-rate amount referred to in Article 2(3) of Regulation (EC) No 3223/94 shall be the day on which the relevant average representative price was recorded.2. For the purpose of calculating the standard import value referred to in Article 4(1) of Regulation (EC) No 3223/94, representative prices shall be converted into ecus using the representative market rate on the day to which those prices apply.3. For the purposes of applying Article 5(1)(a) of Regulation (EC) No 3223/94, the conversion rates applicable shall be those in force on the date of acceptance of the customs declaration.Article 5 (Export refunds) Article 9 of Regulation (EEC) No 1068/93 shall apply to the export refunds provided for in Article 35(1) of Regulation (EC) No 2200/96.Article 6 (Aid for the hazelnut sector) The operative event for the agricultural conversion rate applicable to the aid for hazelnuts provided for in Article 55 of Regulation (EC) No 2200/96 shall be the first day of the month in which the products are taken over by the producer organisation concerned in accordance with Article 2(1) of Regulation (EC) No 1474/97.TITLE II PROCESSED FRUIT AND VEGETABLE PRODUCTS Article 7 (Production aid for tomatoes, figs, prunes, pears, peaches and pineapples) 1. The operative event for the agricultural conversion rate applicable to the production aid referred to in Article 2(1) of Regulation (EC) No 2201/96 and to the minimum price referred to in Article 2(2) of that Regulation shall be the first day of the month of take over of the products by the processor within the meaning of Article 14 of Regulation (EC) No 504/97.2. The operative event for the agricultural conversion rate applicable to production aid for tinned pineapple referred to in Article 1 of Regulation (EEC) No 525/77 as well as to the minimum price referred to in Article 3 of that Regulation, shall be on 1 May and 1 September for the first and second harvests in the marketing year respectively.Article 8 (Aid for dried grapes and figs) 1. Article 11(1) of Regulation (EEC) No 1068/93 shall apply to the aid per hectare referred to in Article 7 of Regulation (EC) No 2201/96.2. The operative event for the agricultural conversion rate applicable to the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 shall be the day on which the products are taken over by the storage agencies within the meaning of Article 9(1) of that Regulation.3. The operative event for the agricultural conversion rate applicable to the storage aid referred to in Article 9(4) of Regulation (EC) No 2201/96 shall be the day in respect of which the aid is granted.4. The conversion rate applicable to the amount in ecus referred to in Article 7(2) of Regulation (EEC) No 627/85 shall be the agricultural conversion rate in force on the date of stocktaking as referred to in Article 7(1) of that Regulation.5. The operative event for the agricultural conversion rate applicable to the selling prices fixed in advance pursuant to Article 9(7) of Regulation (EC) No 2201/96 for unprocessed dried grapes and figs held by the storage agencies, shall be the day of take over of the products by the purchaser, or of payment if it takes place prior thereto.6. The operative event for the agricultural conversion rate applicable to the tenders referred to in Article 13 of Regulation (EEC) No 626/85 and to the minimum selling prices referred to in Article 15 of that Regulation shall be the closing date for the submission of tenders as laid down in accordance with Article 12 of that Regulation.7. The operative event for the agricultural conversion rate applicable to the amount in ecus of the securities referred to in the second subparagraph of Article 9(3) and the second subparagraph of Article 9(7) of Regulation (EC) No 2201/96 shall be the day of submission of the tender or purchase application.Article 9 (Aid for asparagus for processing) The operative event for the agricultural conversion rate applicable to the temporary flat-rate aid for asparagus for processing, introduced by Article 10(3) of Regulation (EC) No 2201/96, shall be 1 January of the year in respect of which the aid is granted.Article 10 (Trade with third countries) Article 9 of Regulation (EEC) No 1068/93 shall apply to:- the minimum prices and countervailing charges fixed, for dried grapes and certain processed cherries, pursuant to Article 13 of Regulation (EC) No 2201/96,- the export refunds provided for in Article 16 of that Regulation, and- the export levy provided for in Article 20 of that Regulation.TITLE III CITRUS FRUIT FOR PROCESSING Article 11 The operative event for the agricultural conversion rate applicable to the aid to producer organisations provided for in Article 3 of Regulation (EC) No 2202/96 shall be the first day of the month of delivery of the consignment to the processing plant within the meaning of Article 10(2) of Regulation (EC) No 1169/97.TITLE IV OTHER MEASURES Article 12 (Nuts and locust beans) The operative event for the agricultural conversion rate applicable for the conversion, each year, into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Regulation (EEC) No 790/89 shall be 1 January of the annual reference period within the meaning of Article 19 of Regulation (EEC) No 2159/89.Article 13 (Raspberries intended for processing) 1. The operative event for the agricultural conversion rate applicable to the amount in ecus, provided for in Article 2(3) of Regulation (EEC) No 1991/92, of the one-off flat-rate grant to producer organisations referred to in Article 2(2) of that Regulation shall occur on the first day of the marketing year following the date of special recognition of the organisation in question.2. The rate to be applied for the conversion each year into national currency of the maximum amount per hectare provided for in the second subparagraph of Article 6(3) of Regulation (EEC) No 1991/92 shall be the agricultural conversion rate in force on the first day of the marketing year in question.Article 14 (Poseidom) 1. The operative event for the agricultural conversion rate applicable to the aid for the supply of the regional market provided for in Article 13(1) of Regulation (EEC) No 3763/91 shall be the first day of the month of supply of the products in question, as attested to by the supporting documents referred to in Article 10(2) of Regulation (EC) No 489/97.2. The operative event for the agricultural conversion rate applicable to the aid for the production of green vanilla provided for in Article 13(2) of Regulation (EEC) No 3763/91 shall be the first day of the month of take over of the products by the approved processor within the meaning of Article 6 of Regulation (EC) No 489/97.3. The operative event for the agricultural conversion rate applicable to the production aid for essential geranium and vetiver oils provided for in Article 13(3) of Regulation (EEC) No 3763/91 shall be the first day of the month of take over of the products by the approved local collection and marketing bodies within the meaning of Article 7 of Regulation (EC) No 489/97.4. For the purpose of determining and paying the aid for marketing certain agricultural products harvested in the FOD, referred to in Article 15(1) of Regulation (EEC) No 3763/91, the operative event for the agricultural conversion rate shall be the first day of take over of the products by the purchaser. Where Article 4 of Regulation (EEC) No 1068/93 applies, the conversion rate to be used shall be that applicable on the said day.Article 15 (Poseima) 1. The operative event for the conversion rate applicable to the security provided for in Article 5(1)(b) of Regulation (EEC) No 2999/92 shall be the day of submission of the aid certificate application.2. The operative event for the agricultural conversion rate applicable to the aid for programmes of initiatives referred to in Article 11 of Regulation (EEC) No 1600/92 shall be 1 January of the year of execution in progress of the programme of initiatives.3. For the purpose of determining and paying the aid for marketing certain tropical products harvested in the Azores and Madeira, referred to in Article 12(1) of Regulation (EEC) No 1600/92, the operative event for the agricultural conversion rate shall be the first day of take over of the products by the purchaser; where Article 4 of Regulation (EEC) No 1068/93 applies, the conversion rate to be used shall be that applicable on the said day.4. The operative event for the conversion rate applicable to the amounts in ecus in Article 13(1) of Regulation (EEC) No 1600/92 shall be the closing date for the submission of tenders.5. The operative event for the conversion rate applicable to the aid for the production of pineapples provided for in Article 30 of Regulation (EEC) No 1600/92 shall be the first day of the harvest period in question, within the meaning of Article 1 of Regulation (EEC) No 3518/92.Article 16 (Poseican) 1. The operative event for the agricultural conversion rate applicable to the aid for programmes of initiatives referred to in Article 15 of Regulation (EEC) No 1601/92 shall be 1 January of the year of execution in progress of the programme of initiatives.2. For the purpose of determining and paying the aid for marketing certain tropical products harvested in the Canary Islands, referred to in Article 16(1) of Regulation (EEC) No 1601/92, the operative event for the agricultural conversion rate shall be the first day of take over of the products by the purchaser. Where Article 4 of Regulation (EEC) No 1068/93 applies, the conversion rate to be used shall be that applicable on the said day.3. The operative event for the conversion rate applicable to the amounts in ecus in Article 17(1) of Regulation (EEC) No 1601/92 shall be the closing date for the submission of tenders.Article 17 (Reorganisation of production of apples, pears, peaches and nectarines) The operative event for the conversion rate applicable to the grubbing-up premium referred to in Article 1 of Regulation (EC) No 2200/97 shall be 1 January of the year in which the decision to grant the premium is taken.TITLE V GENERAL AND FINAL PROVISIONS Article 18 For the purposes of this Regulation, take over of a lot shall mean the commencement of its physical delivery.Article 19 Regulation (EEC) No 1445/93 is hereby repealed.Article 20 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 387, 31. 12. 1992, p. 1.(2) OJ L 22, 31. 1. 1995, p. 1.(3) OJ L 108, 1. 5. 1993, p. 106.(4) OJ L 188, 27. 7. 1996, p. 22.(5) OJ L 387, 31. 12. 1992, p. 22.(6) OJ L 297, 21. 11. 1996, p. 1.(7) OJ L 346, 17. 12. 1997, p. 41.(8) OJ L 297, 21. 11. 1996, p. 29.(9) OJ L 303, 6. 11. 1997, p. 1.(10) OJ L 142, 12. 6. 1993, p. 27.(11) OJ L 314, 16. 12. 1993, p. 11.(12) OJ L 62, 4. 3. 1997, p. 16.(13) OJ L 202, 30. 7. 1997, p. 32.(14) OJ L 62, 4. 3. 1997, p. 9.(15) OJ L 202, 30. 7. 1997, p. 45.(16) OJ L 100, 17. 4. 1997, p. 22.(17) OJ L 274, 7. 10. 1997, p. 4.(18) OJ L 337, 24. 12. 1994, p. 66.(19) OJ L 325, 14. 12. 1996, p. 5.(20) OJ L 302, 19. 10. 1992, p. 1.(21) OJ L 17, 21. 1. 1997, p. 1.(22) OJ L 200, 29. 7. 1997, p. 23.(23) OJ L 73, 21. 3. 1977, p. 46.(24) OJ L 163, 22. 6. 1985, p. 12.(25) OJ L 72, 13. 3. 1985, p. 17.(26) OJ L 185, 4. 8. 1995, p. 19.(27) OJ L 72, 13. 3. 1985, p. 7.(28) OJ L 196, 24. 7. 1997, p. 62.(29) OJ L 139, 30. 5. 1997, p. 100.(30) OJ L 297, 21. 11. 1996, p. 49.(31) OJ L 169, 27. 6. 1997, p. 15.(32) OJ L 118, 20. 5. 1972, p. 1.(33) OJ L 132, 16. 6. 1995, p. 8.(34) OJ L 207, 19. 7. 1989, p. 19.(35) OJ L 85, 30. 3. 1989, p. 6.(36) OJ L 260, 23. 9. 1997, p. 9.(37) OJ L 199, 18. 7. 1992, p. 1.(38) OJ L 356, 24. 12. 1991, p. 1.(39) OJ L 267, 9. 11. 1995, p. 1.(40) OJ L 76, 18. 3. 1997, p. 6.(41) OJ L 173, 27. 6. 1992, p. 1.(42) OJ L 320, 11. 12. 1996, p. 1.(43) OJ L 222, 7. 8. 1992, p. 24.(44) OJ L 301, 17. 10. 1992, p. 7.(45) OJ L 329, 29. 11. 1997, p. 35.(46) OJ L 355, 5. 12. 1992, p. 21.(47) OJ L 179, 1. 7. 1992, p. 6.(48) OJ L 238, 23. 9. 1993, p. 24.(49) OJ L 173, 27. 6. 1992, p. 13.(50) OJ L 217, 31. 7. 1992, p. 56.(51) OJ L 320, 13. 12. 1994, p. 5.(52) OJ L 173, 1. 7. 1997, p. 90.(53) OJ L 296, 17. 11. 1994, p. 32.(54) OJ L 304, 29. 11. 1994, p. 18.(55) OJ L 303, 6. 11. 1997, p. 3.(56) OJ L 341, 12. 12. 1997, p. 3.